Citation Nr: 0834454	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  07-24 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral great toe onychomycosis.


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1997 until 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Togus, Maine, regional office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran's bilateral 
onychomycosis service connection claim and assigned a 
noncompensable initial disability rating.  

The veteran was denied a temporary total disability rating in 
an April 2008 rating decision.


FINDINGS OF FACT

1.  The left toe onychomycosis is productive of the permanent 
loss of the great toenail, and which has created a tender, 
superficial scar that does not cover more than 6 square 
inches, is not deep, is not unstable and does not limit 
motion.

2.  The right toe onychomycosis is productive for an 
infection, discoloration and tenderness.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
onychomycosis have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-7806, 
7813, 7820 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  The veteran has 
made no such allegations of prejudice in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records, and private treatment records have been 
obtained.  The veteran has been afforded a VA examination and 
a sufficient medical opinion has been obtained.

In July 2008 the veteran's representative submitted 
additional information, along with an evidence waiver, in 
support of the veteran's claim.  There is no indication from 
either the veteran or his representative that there is any 
additional pertinent information or argument to be provided.  
In light of the above, the Board may proceed with 
consideration of the veteran's claim.

Initial Evaluations

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

The rating schedule does not contain an entry for 
onychomycosis.  When an unlisted condition is encountered it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.

The veteran's onychomycosis has been evaluated under rating 
code 38 C.F.R. § 4.118, Diagnostic Code 7813, for 
dermatophytosis, including involvement of the nails.  This 
code provides that the disability should be rated under the 
pertinent rating codes for disfigurement of the head, face, 
or neck; scars; or dermatitis, depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7813.

The rating code for infections of the skin not listed 
elsewhere, including fungal infections, also rates under the 
pertinent rating codes for disfigurement of the head, face, 
or neck; scars; or dermatitis, depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7820.

Evaluations for scars located on places other than the head, 
face or neck implicate several diagnostic codes.  Deep scars 
or those that cause limited motion and cover an area 
exceeding 6 square inches warrant a 10 percent evaluation, 
and scars exceeding 12 square inches warrant a 20 percent 
evaluation.  Diagnostic Code 7801.  Superficial scars that do 
not cause limited motion and cover an area of 144 square 
inches or greater warrant a 10 percent evaluation.  
Diagnostic Code 7802.  Unstable, superficial scars warrant a 
10 percent evaluation.  Diagnostic Code 7803.  Superficial 
scars which are painful on examination warrant a 10 percent 
evaluation.  Diagnostic Code 7804.  Other scars are rated on 
limitation of function of the affected part.  Diagnostic Code 
7805.  38 C.F.R. § 4.118.

Bilateral Onychomycosis

The veteran contends that he is entitled to a compensable 
disability rating for his bilateral onychomycosis as the 
condition is very painful and does not respond to topical 
medications.  Oral medications, which are expensive and not 
covered by the veteran's health insurance, may also be 
available to treat this condition.

The veteran's October 1997 entrance examination was negative 
for any relevant abnormalities.  Service treatment records 
demonstrated that the veteran was treated for left great toe 
pain in November 1997 and an assessment of onychomycosis was 
made.  A complaint of left great toe pain was again made in 
December 1998, and assessments of an ingrown toe nail and 
onychomycosis were made.  A September 2000 treatment note 
indicated that the veteran had his left great toenail removed 
sometime in 1999 and noted right great toenail onychomycosis.  
The veteran's September 2000 discharge examination was 
negative for any relevant abnormalities, and he indicated on 
his Report of Medical History (RMH) form that he had 
experienced foot trouble.

An August 2006 VA examination reported that the veteran had 
mostly experienced difficulties with his left great toenail 
since service.  By way of his history, the veteran reported 
that during service he had developed an ingrown toenail 
surrounded by blisters, which then grew to be infected, and 
was removed on two occasions.  He reported that the toenail 
grew back thicker and more deformed on each occasion.  The 
fungal infection was now located on his right toe and had 
spread to other toes.  He reported that his left great 
toenail was often painful, and that he experienced increased 
pain when wearing his steel-toed work boots.  He reported 
that his left great toe bothered him 80 percent of the time.  

Physical examination found that his feet had considerable 
sweating, and that his left great toenail onychomycosis had a 
blackened coloration, was significantly thickened and 
deformed.  A second left toenail had partial mild 
onychomycosis.  The right great toenail and a second toenail 
had mild onychomycosis.

An October 2007 private podiatrist treatment note revealed 
the veteran's continued complaints of left great toe pain.  A 
physical examination found that the left great toenail was 
incurvated on both borders, that the nail plate was quite 
thickened, dystrophic and deformed, that there was some 
evidence that the nail plate had lifted off the nail bed and 
that there was quite a bit of debris under the plate.  There 
were no signs of active infection but the area was tender on 
palpation.  A second right digit was deformed and dystrophic, 
but the other toenails were within normal limits.  A 
diagnosis of left great toe onychocryposis was made.  The 
podiatrist advised that due to the deformed condition of the 
nail, the only foreseeable treatment was to permanently 
remove the entire nail.  The veteran gave his consent for 
that procedure and it was successfully completed that day.

At his July 2008 Board hearing, the veteran testified that 
the fungal infection in his left great toenail had spread to 
other toenails on both his right and left feet.  He described 
his right toe nail as painful, but indicated that his left 
great toenail was more painful, and stated that his feet 
sweat and often smell.  His left great toenail was 
permanently removed last year, that the area was tender and 
required the veteran to be very careful and keep it protected 
as much as possible. 

A 10 percent rating is warranted under Diagnostic Code 7804 
for tender scarring.  The veteran's left great toenail was 
completely removed by his private podiatrist, resulting in a 
scar.  He has repeatedly complained of left great toenail 
pain, and this area was tender on examination in both his 
August 2006 and October 2007 evaluations.  He credibly 
testified at his July 2008 Board hearing that he still 
experienced pain in his left great toenail area.  Hence, the 
undisputed evidence is that there is one tender scar on the 
veteran's left great toe.  This is the maximum evaluation 
available under this rating code. 

A higher evaluation for scarring is not warranted as there is 
no evidence that the veteran's scars cover an area exceeding 
12 square inches, are deep, limit his motion, and are 
unstable.  Diagnostic Codes 7801-7805.  No evidence has been 
presented which indicates that the veteran's right toe nail 
is scarred.

The rating code for disfigurement of the head, face, or neck 
is not for consideration, as the veteran's condition affects 
his feet.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The rating code for dermatitis requires that at least five 
percent of the body be affected.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The evidence indicates that the 
percentage of exposed skin was zero percent, and the 
percentage of the entire body that was affected was less than 
five percent.  This does not translate into an increased 
evaluation under this rating code. 

The criteria for the assignment of a 10 percent rating under 
Diagnostic Code 7804 have been met for the entire appeal 
period, and there are no distinct time periods where the 
veteran's symptoms warrant different findings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).   

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the 
veteran's disability is manifested by a tender scar.  The 
rating criteria contemplate such symptomatology and no 
referral for extraschedular consideration is required.  No 
periods of hospitalization since service have been reported.  
The veteran has not reported that his service-connected 
disability has interfered with his employment, outside of 
causing his feet to sweat excessively while wearing work 
boots.  In the absence of exceptional factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching determination.  38 U.S.C.A. § 5107(b).  

ORDER

Entitlement to an initial evaluation of 10 percent, but no 
more, for bilateral onychomycosis is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits. 



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


